ITEMID: 001-81211
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF BITIYEVA AND X v. RUSSIA
IMPORTANCE: 2
CONCLUSION: No violation of Article 38 - Examination of the case-{general} (Article 38 - Examination of the case);Violation of Article 3 - Prohibition of torture (Article 3 - Degrading treatment;Inhuman treatment) (Substantive aspect);Violation of Article 5 - Right to liberty and security (Article 5-1 - Lawful arrest or detention);Violation of Article 2 - Right to life (Article 2-1 - Life) (Substantive aspect);Violation of Article 2 - Right to life (Article 2-1 - Effective investigation) (Procedural aspect);No violation of Article 3 - Prohibition of torture (Article 3 - Degrading treatment;Inhuman treatment) (Substantive aspect);Violation of Article 13+2 - Right to an effective remedy (Article 13 - Effective remedy) (Article 2-1 - Life;Article 2 - Right to life);No violation of Article 34 - Individual applications (Article 34 - Hinder the exercise of the right of application)
JUDGES: Christos Rozakis
TEXT: 7. The first applicant was born in 1948 and lived in the village of Kalinovskaya, Naurskiy District, Chechnya. She was killed on 21 May 2003 in her house, along with three other members of her family. The second applicant is the first applicant's daughter. She was born in 1976 and currently resides in Germany, where she sought asylum.
8. The facts of the case are partly disputed by the parties. In view of that, the Court requested the Government to submit copies of certain documents in relation to the applicants' complaints. The submissions of the parties are summarised below in Part A. A summary of the documents submitted by the Government is set out in Part B and a summary of other relevant documents in Part C below.
9. The first applicant lived in the village of Kalinovskaya in the Naurskiy District in Chechnya, together with her husband, Ramzan Iduyev, and her children, Idris Iduyev, I. and X (the second applicant).
10. The first applicant was an active political figure in the Republic and participated in anti-war protests. From 1994 to 1996 she worked with the Russian NGO Committee of Soldiers' Mothers.
11. The applicants submitted that on 24 January 2000 Russian soldiers had entered the first applicant's house to conduct a passport check. The first applicant and her son Idris Iduyev explained that their passports had been submitted to the local authority for renewal. This explanation had apparently been accepted and the soldiers had left.
12. On 25 January 2000 at about 6 a.m. about 20 men in military uniforms, some wearing balaclava masks, entered the house. Four men, apparently the same ones who had been in the house the previous day, said that they were carrying out a passport check and ordered the first applicant, whom they had addressed by name, to go with them to the local police department to find out about her passport. The first applicant's son Idris Iduyev was also ordered to go.
13. The first applicant and her son were taken to the Naurskiy District Temporary Department of the Interior (VOVD). After about two hours they were transferred to the Chernokozovo detention facility, where the first applicant and her son were separated.
14. The first applicant submitted that upon arrival in Chernokozovo she had been forced to watch other detainees being ill-treated. About 60 men were made to run naked, with their clothes folded in their arms, along a corridor about 50 metres long while the soldiers beat them.
15. The first applicant was forced to stand with her face to the wall, with her hands raised against the wall until the evening. The hall was unheated, with broken windows, and it was very cold. She was not allowed to sit or lie down. In the evening she was taken to a cell.
16. Cell no. 2, where the first applicant was detained, was very small. It contained four metal beds and a toilet. Three to ten women were kept there at different times, and sometimes the detainees had to sleep in turns. The cell was very dirty and the stench from the toilet was unbearable. Once a day the detainees were given four litres of water per cell and one bowl of food for three persons in dirty crockery.
17. During her detention the first applicant was humiliated constantly as a woman and as a person of Chechen origin. The guards told her that she would not leave the place alive, that she would go insane or kill herself. The applicant was pushed and hit with rifle butts on many occasions. On one occasion, around 3 February 2000, the guards sprayed gas into each cell, causing the detainees to cough.
18. Other inmates in the cell, according to her submissions, included sick persons and children. The applicant witnessed other detainees being beaten and humiliated by the guards. Sometimes she could hear her son's screams while he was being beaten in the corridor in front of her cell.
19. The first applicant was called for questioning about four times during her stay. The person questioning her did not state his name or rank and asked questions of a general character. The applicant was asked about her name and where she was from, to which clan she belonged, if she was a Muslim and if she prayed. She was also asked questions about the “peace march” to Moscow in which she had participated and who had financed it.
20. The first applicant, who suffered from cholecystitis and heart failure, was denied professional medical help while in detention. Her medical condition deteriorated rapidly. On one occasion she fainted in the corridor and the guards only allowed other women inmates to carry her into the cell after half an hour.
21. The second applicant submitted that she had brought food and medicines to her mother and brother in detention in Chernokozovo, but that little had reached them, as the soldiers had taken most of it.
22. In support of the first applicant's submissions as to the conditions of detention in Chernokozovo the applicants submitted a statement by Sh., who had been detained in the same cell as the first applicant in January and February 2000. She confirmed the first applicant's submissions concerning the conditions of detention, the beatings of other detainees and the applicant's health problems.
23. In addition, the applicants submitted press and NGO reports about the situation in the Chernokozovo detention facility at the end of 1999 and the beginning of 2000, which described the intolerable conditions of detention and the widespread torture and ill-treatment of detainees, together with relevant Council of Europe documents (see Part C below).
24. In their observations the Government submitted that the first applicant and her son Idris Iduyev had been detained on 25 January 2000 on the basis of the Presidential Decree of 2 November 1993 (no. 1815) on measures aimed at prevention of vagrancy, and placed in the reception and identification centre (приемник-распределитель) in Chernokozovo, which had operated from November 1999 to February 2000. The first applicant had remained there until 17 February 2000, when her identity had been established and she had been transferred to a hospital in view of the deterioration of her health. The Government submitted some documents relevant to the first applicant's detention (see Part B below).
25. As to the status of the Chernokozovo detention facility, in December 2005 the Government submitted that there were no documents available about the legal status of the institution prior to 8 February 2000, but that the premises of the former high-security wing of correctional facility IS-36/2 (помещение бывшего штрафного изолятора исправительной колонии ИС-36/2) had been used as a reception and identification centre. According to the Government, on 8 February 2000 the Minister of Justice had issued orders for a pre-trial detention centre (“SIZO”) to be set up and for responsibility for the institution to be transferred to the Ministry of Justice of Chechnya.
26. At the same time the Government submitted a copy of the order issued by the Minister of Justice on 8 August 2000 (no. 229), by which responsibility for pre-trial detention centre IZ-4/2 in Chernokozovo had been transferred from the Ministry of Justice of Kabardino-Balkaria to the Ministry of Justice of Chechnya. The institution was designated as “IZ-14/2”. Its capacity was established at 150 persons. (Documents issued by the pre-trial detention centre in 2004 and 2005 referred to it as “IZ-20/2”.)
27. The first applicant was transferred to the district hospital in Naurskaya on 17 February 2000. According to the second applicant's statement, her mother was unconscious and the doctors insisted that she should be taken to the hospital for intensive care. The first applicant submitted that in the hospital she had been guarded by the military for another few weeks.
28. The first applicant submitted that in mid-March 2000 she had been visited in the hospital by the Naurskiy District Prosecutor, who had told her that she had been cleared of charges.
29. The first applicant was issued with a certificate by the head of the Naurskiy VOVD, dated 2 March 2000, which stated that “from 25 January to 26 February 2000 the criminal police of the Naurskiy VOVD investigated on the basis of incriminating materials [the first applicant's] participation and involvement in illegal armed groups in Chechnya. No incriminating material was found.”
30. The first applicant was discharged from the hospital on 15 March 2000. The second applicant submitted that she had remained very weak and spent another month in bed. She had lost a significant amount of weight, and her arms and head had trembled.
31. The first applicant's son, Idris Iduyev, was released from Chernokozovo on 26 February 2000. The second applicant submitted that he had likewise suffered beatings and ill-treatment while in detention. No medical documents were submitted to substantiate this.
32. Neither the first applicant nor her son Idris Iduyev was charged with any crime in relation to their detention.
33. The Government submitted that the first applicant had been admitted to Naurskiy District Hospital on 17 February 2000 and diagnosed with “bronchopneumonia on both sides and cardiac-type neurocirculatory dystonia with asthmatic syndrome”. She had undergone a number of complex examinations, but no injuries or traces of beatings had been recorded. After release neither the first applicant nor her son had filed complaints with the prosecutor's office about alleged ill-treatment while in detention.
34. The Government further stated that it was impossible to identify the persons who had worked at the reception and identification centre at the relevant time or to obtain copies of documents, in view of the absence of any archives. A check carried out by the Naurskiy District Prosecutor's Office resulted on 27 January 2005 in a decision not to open a criminal investigation. Later this decision was reversed (see Part B below).
35. The applicants submitted a number of NGO and media reports relating to the situation in Chernokozovo at the material time. In particular, they referred to a Human Rights Watch report of October 2000 entitled “Welcome to Hell: Arbitrary Detention, Torture and Extortion in Chechnya”. The report contained a special section on the Chernokozovo detention centre in January and early February 2000 based on interviews with former inmates. The report presented a picture of systematic abuse and ill-treatment of detainees, compounded with sordid conditions of detention. It called upon the Russian authorities to investigate fully the events in Chernokozovo in January and February 2000 to ensure prosecution of those responsible for the abuses and to grant compensation to the victims.
36. On 24 March 2000 the NGO Memorial contacted the Prosecutor General following a publication in Itogi magazine about “filtration points” for persons whom the federal authorities had suspected of being linked to illegal armed groups. The article and accompanying pictures described the harsh conditions of detention at a filtration point in Tolstoy-Yurt, near Grozny. It also spoke of abuse and ill-treatment in Chernokozovo. On 24 March 2000 the prosecutor of the Grozny District responded to Memorial, confirming that from 2 to 12 February 2000 a “filtration point” had indeed been set up in the village of Tolstoy-Yurt. He stated that in the period in question 356 persons had been detained there. Of these, 141 persons had been charged with the offence of participating in illegal armed groups, detained on the basis of a prosecutor's order and transferred to the Chernokozovo pre-trial detention centre (SIZO). All others had been released. The legality of their detention had been supervised by the relevant prosecutors and the detainees had been provided with sleeping facilities, food and medical assistance.
37. The second applicant submitted three statements by witnesses to the events: her brother I. and two neighbours, M. and G. According to these statements, on 21 May 2003 the first applicant, her husband Ramzan Iduyev (the second applicant's father), their son Idris Iduyev (the second applicant's brother) and the first applicant's brother Abubakar Bitiyev (the second applicant's uncle) spent the night at the first applicant's house at 7 Filatova Street in Kalinovskaya. The first applicant's other son, I., was sleeping in a separate house in the same courtyard, and his one-year old son was in the house with the first applicant, his grandmother.
38. At around 3 a.m. two UAZ-45 cars without registration plates, equipped with large aerials, arrived at the house next door to the first applicant's house. Several men entered the house very quietly, so the owner of the house, D., did not hear them enter. They woke D. up and gagged her with adhesive tape. Then they demanded her passport. One of them looked at the photograph and told the others in Russian “This is not her”. They then left, having warned the inhabitants to be quiet for ten minutes. They took the passport along with them. D. later found her passport in the first applicant's house.
39. The group arrived at the first applicant's house at about 3.30 a.m. Eleven persons entered the first applicant's house; a few others, armed with grenade-launchers and machine guns, gathered in the street around the house. They were all tall and well-built and were wearing camouflage which the witnesses identified as the uniform of the special forces. Four of them were masked; others were wearing black helmets covering their necks and ears. The men who entered the house were armed with AK-7.62 guns. After a few minutes a neighbour heard six or seven sounds of muffled blows, which he at first mistook for knocking at the gates. He then realised it had been the sound of shooting.
40. I., the first applicant's son, testified that he had heard noise and a scream at the neighbours' at about 3.30 a.m. He thought that it was probably a special operation, something that happened regularly in the village. He dressed very quickly and looked outside. He noticed several men in camouflage and “special forces helmets” jumping into the courtyard across the fence. The witness guessed that they would not immediately break into the house and noted that they had first taken up combat positions around the door. He rushed into the room and covered his bed with a blanket, then hid behind an armchair. As soon as he did so, several men ran into the house and spread into the rooms. One of them said “There is no one here”, and another one said “Take the video”. They spoke Russian and did not mention any names or ranks when addressing each other. In two or three minutes they left, having taken the video player. The second applicant's brother heard the dog barking and some noise outside. Then he heard about 10 shots being fired very rapidly. About five minutes later he heard them shouting “Come on, let's leave, quick”, and then the sound of the cars leaving.
41. The neighbours saw two UAZ cars leave towards the main road to Grozny.
42. I. waited a few more minutes and went outside. He saw three women in the street and was very surprised that his mother had not come out, because usually she was very active and intervened when someone had been detained in the village. He noticed that the door of his parents' house was ajar and thought that his whole family had been taken away. When he entered the house he noticed his mother lying on the floor. A female neighbour entered and he gave her his one-year-old son, who was crying in his bed, and asked her to take him out.
43. He then returned to the room and turned on the light. He found the first applicant on the floor, lying on her back. Her mouth was covered with adhesive tape and her hands were bound together with the same tape. She had been shot in the face and in the hands. I. later counted three bullet holes in the floor, from an AK-7.62 machine gun.
44. Then he went into the corridor and found the body of his uncle, Abubakar Bitiyev. The neighbour M. submitted that there was a black hood with strings on his head, used by the military when they detained people. His hands and feet were taped together. He had been shot three times in the back of his head. I. testified that his uncle had been sleeping that night in a separate house in the same courtyard and that the killers must have brought him to the first applicant's house by force because the furniture in that house had been smashed.
45. In the living room they found the body of the first applicant's husband, Ramzan Iduyev. He was lying on the floor near the sofa, and his hands and legs were taped together. He had been shot in the back of his head. A roll of adhesive tape was lying near his body. In the bedroom on the floor they found the body of the first applicant's son, Idris Iduyev, with his hands taped behind his back and his legs taped together. He had also been shot three times in the back of his head.
46. In the morning the villagers learnt that on the same night two other men had been killed, apparently by the same group. A.G.'s house at Oktyabrskaya Street had been raided at about 2 a.m.; his wife, who had opened the door, had been gagged and her hands and feet bound with tape. Once she had managed to free herself, she had found her husband's body with bullet wounds to the head. At about 3 a.m. the group had raided the house of T.I. in Kooperativnaya Street. His wife and mother had been bound up with adhesive tape and the owner of the house had been taken out by men identified by the witnesses as “military”. T.I.'s body, with his hands bound in front of the body with adhesive tape, was found by his relatives later that night in the vegetable patch at the house with four or five bullet holes in the head and shoulder.
47. Once I. discovered the bodies he ran into the courtyard screaming for help. In response to his cries neighbours came and one of them went to call the local police. The police came in the morning, at least two hours later. At about 11 a.m. scene of crime experts arrived from the district's administrative centre in Naurskaya, photographed the bodies and collected the cartridges.
48. On 21 May 2003 the relatives washed and buried the bodies. The second applicant submitted that the experts had not asked them to postpone the burials or to allow an autopsy.
49. The witnesses submitted that some villagers had asked the military at the roadblocks surrounding the village who had come that night and why they had been allowed to pass through to Kalinovskaya and back. They were apparently told that this had been a military group with a “special mission” permit. They also alleged that similar information had been given to the local police and that was why they had not interfered.
50. On 21 May 2003 the Naurskiy District Prosecutor's Office opened criminal investigation no. 48023 under Article 105, part 2 (a) and (g), of the Criminal Code (killing of two or more persons with aggravating circumstances).
51. On 26 May 2003 the NGO Memorial issued a press release entitled “Political Crime in Kalinovskaya”. It reported the killing of the first applicant and her family and linked it to the first applicant's complaint to the European Court of Human Rights. It also referred to the pending criminal proceedings against the first applicant's brother and son, Abubakar Bitiyev and Idris Iduyev, for possession of illegal drugs for non-commercial purposes. The document reported that the first applicant had insisted that the proceedings had been contrived in retribution for her active position in relation to the crimes committed by the military, including a request to investigate a mass burial discovered in the Naurskiy District in February 2003.
52. On 31 July 2003 the Court, acting under Rule 40 of the Rules of Court, informed the Russian Government about the application lodged by the first applicant and about her killing and that of her family members, on the basis of information received from the applicants' representatives.
53. On 12 August 2003 Memorial contacted the Prosecutor General with an inquiry about the killings in Kalinovskaya. In October 2003 the Prosecutor General's Office replied that their letter had been forwarded to the Chechnya Prosecutor's Office.
54. In November 2003 the second applicant contacted the Naurskiy District Prosecutor's Office with a request to grant her victim status in criminal case no. 48023. She received no answer to this letter.
55. The Government in their observations submitted additional information about the investigation into the killings. According to them, on 21 May 2003 the investigators examined the site of the crime and collected evidence. The relatives of the deceased refused to submit the bodies for forensic examination. In view of that, the forensic experts' reports had been carried out on the basis of medical documents. They confirmed the presence of gunshot wounds, which had caused the deaths. A ballistic expert report was also carried out.
56. According to the Government, on 21 May 2003 the investigation questioned eight relatives and neighbours of the persons who had been killed. They also questioned 20 servicemen of the law-enforcement bodies. In June 2003 the investigation questioned I. and the first applicant's brother B., who were both granted victim status. Additional questioning of the witnesses and victims took place in May and July 2005. In July 2003 and April 2005 the investigation questioned and granted victim status to the relatives of A.G. and T.I. The second applicant had never applied to the prosecutors in relation to the killings of her family members. Thus, a decision to grant her victim status was only taken on 15 December 2005, but it was not announced to her, in view of her absence from her place of residence.
57. According to the Government, the investigation established that on 21 May 2003 between 3.30 and 4 a.m. a group of unidentified men wearing camouflage and masks and armed with automatic weapons had entered three houses in the village of Kalinovskaya and killed six persons, including the first applicant and three members of her family. The identities of the perpetrators were not established. The involvement of the special forces was not confirmed by the investigation. According to the information supplied by the United Group Alliance (UGA), no servicemen of the UGA had been involved on 20 and 21 May 2003 in any operations in the Naurskiy District. The investigation reviewed the log records of the vehicles belonging to the military units stationed in the district, which indicated that no vehicles had left their location on that night. The Federal Security Service also denied that they had carried out any operations in the district.
58. The investigation of criminal case no. 48023 was adjourned and reopened on several occasions. It failed to identify the perpetrators of the crimes. Following a request from the Court, the Government submitted a number of documents from the criminal investigation file in case no. 48023 (see below).
59. The second applicant submitted that she and her brother I. had been threatened and harassed by the military and law-enforcement bodies after the killing of the first applicant and her family. She submitted that about two months after the killings her brother had been detained by the military for some time, and that while in detention he had been beaten and ill-treated. Soon afterwards he had left without any notice and she had no information as to his whereabouts.
60. She also submitted that on an unspecified date in April 2004 her aunt (the first applicant's sister) had been visited in Grozny by officers of the Naurskiy District Prosecutor's Office, who had told her that they were looking for the second applicant. The woman told them that she did not know where the second applicant lived, because the latter had no permanent address. The prosecutors asked the second applicant's aunt questions about the complaint to the Court, who had applied and why the prosecutor's office had not been informed of this complaint. The second applicant submitted that her aunt had not been aware of the complaint and had replied that they had never applied to the Court. The prosecutors had asked her to sign some papers without disclosing their contents, or blank papers, but she had refused.
61. The second applicant also submitted that on 17 May 2004, while in the village of Kalinovskaya, she had been approached by a local policeman, an officer of the District Prosecutor's Office and their three guards. They had demanded that the applicant produce her internal passport and had taken it away. They had then asked her if she was aware of Article 222 of the Criminal Code (illegal possession of arms), where she kept her weapons, what she was doing in Grozny and in Kalinovskaya and what the price of arms was. The second applicant replied that she had nothing to do with weapons and that she did not have any. The second applicant submitted that when they had noticed her relative, a member of the security service, they had returned the passport to her, had said that they “just wanted to talk” and had left.
62. The second applicant submitted that her husband had divorced her because he and his relatives were afraid that they could have problems being associated with her. She felt intimidated and feared for her safety, security and life.
63. On 24 June 2004 the Court, acting under Rule 39 of the Rules of Court, requested the Russian Government to take all measures to ensure that there was no hindrance in any way of the effective exercise of the second applicant's right of individual petition as provided by Article 34 of the Convention. This measure was lifted on 20 October 2005.
64. The Government submitted that in response to the second applicant's complaint about intimidation, the Naurskiy District Prosecutor's Office had carried out an inquiry. The office had refused to open criminal proceedings, but later this decision had been reversed by the Chechnya Prosecutor's Office. Following a request from the Court, the Government submitted a number of documents relevant to these proceedings (see Part B below).
65. The second applicant submitted that on 14 July and on 2 September 2004 investigators from the District Prosecutor's Office had questioned her and obtained written explanations about the alleged intimidation. In July 2004 questioning had taken place at the Naurskiy District Prosecutor's Office and in September the investigator had visited her while she was working in a hospital in Grozny.
66. The second applicant submitted to the Court her own statement and a copy of the “explanation” obtained on 14 July 2004. She submitted that the investigator had assured her that she would be protected from further threats and that no one would bother her in the future. The applicant stated, however, that the questioning had concerned not only the incidents of harassment, but also some details about her complaint to the Court and about her lawyer. The investigator had warned her that she should submit correct information, otherwise she could be prosecuted for giving false statements. The second applicant submitted that the questioning had been an intimidating experience, because of the nature of the questions, because she had been pregnant at the time and had to take care of her two-year-old child and because her elderly relatives, who were present, had not been happy to learn that she had applied to Strasbourg, fearing for their lives and safety. The applicant also referred to the poor security situation overall, when any contact with representatives of the law-enforcement bodies was perceived by her and her family as a threat.
67. Following the decision on admissibility, the Court requested the Government to submit copies of a number of documents. In particular, the Government were requested to submit documents concerning the investigation into the first applicant's complaints of ill-treatment, documents specifying the legal status of the detention centre in Chernokozovo during the relevant period and documents relating to the first applicant's medical complaints and condition. The Court also requested the Government to submit a copy of the file on the criminal investigation opened into the murder of the first applicant and documents relating to the inquiry into the second applicant's allegations of harassment. In response, the Government submitted about 100 pages of relevant material. The Government stated that the submission of other related documents was impossible because they contained information about the location and actions of the military and special units and personal information about the participants in the proceedings. They referred to Article 161 of the Code of Criminal Procedure (CCP).
68. The relevant documents are summarised below.
69. In 2003 the temporary isolation facility of the Naurskiy District Department of the Interior (ROVD) informed the investigator from the District Prosecutor's Office that the first applicant had not been detained there between 1 and 31 January 2000.
70. On an unspecified date the head of the Chernokozovo SIZO (IZ-20/2) informed the Chechnya Prosecutor that the first applicant had been detained there between 25 January 2000 and 16 February 2000. On the latter date she had been transferred to the district hospital in Naurskaya. The letter further informed the prosecutor that no copies of the criminal investigation file or of the personal file on the first applicant had been preserved, with the exception of the entry cards. Another document issued by the same officer in 2003 stated that it was impossible to find out any details about the first applicant's detention because no proper records had been kept at the relevant time. It further stated that between November 1999 and February 2000 the facility had been guarded by military servicemen on assignment from other regions and that it was impossible to identify them. From 8 February 2000 the institution had come under the authority of the Ministry of Justice of Kabardino-Balkaria and had been manned by its staff. After August 2000 the detention facility had operated under the authority of the Ministry of Justice of Chechnya.
71. In December 2005 the Ministry of Justice of Chechnya issued a note to the effect that it had no information as to the operation of a reception and identification centre in Chernokozovo or whether it had ever been under the authority of the Ministry of Justice of Kabardino-Balkaria.
72. The Government also submitted copies of log entries for the first applicant and for her son Idris Iduyev. The first applicant's card contained information about her name, date and place of birth and place of residence. It stated that she had entered Chernokozovo on 25 January and that on 16 February 2000 she had been transferred to hospital. The entry for Idris Iduyev also contained personal information, and stated that on 26 February 2000 he had been “checked and released”.
73. The Government submitted a number of documents relating to the first applicant's treatment at the District Hospital. In so far as they are legible, the documents confirm that on 17 February 2000 the first applicant was delivered by ambulance from the “detention facility” in a grave condition and diagnosed with acute bronchopneumonia on both sides, heart failure, stenocardia, exacerbations of chronic cholecystitis and pyelonephritis on both sides. The records state that the first applicant had fallen ill about two weeks previously as a result of hypothermia. She was treated at the hospital until 15 March 2000.
74. From the documents submitted by the Government it also appears that in January 2005 the Naurskiy District Prosecutor's Office carried out an inquiry into the first applicant's ill-treatment while in detention. The inquiry was prompted by an Amnesty International report about the persecution of human-rights activists in Chechnya. The documents referred to the records kept in Chernokozovo, according to which on 6 February 2000 the first applicant had been diagnosed with and treated for tracheobronchitis and cholecystitis. She had again sought medical assistance on 15 February 2000, when her pulse and blood pressure had been taken. On 27 January 2005 the investigator stated that no other records were available and ruled that no criminal investigation should be opened on account of the absence of corpus delicti. In December 2005 a supervising prosecutor quashed that ruling and ordered a further inquiry.
75. On 21 May 2003 a prosecutor of the Naurskiy District Prosecutor's Office opened a criminal investigation into the murders of A.G., T.I., the first applicant and her three family members in the village of Kalinovskaya “by unidentified persons wearing camouflage uniforms and masks and armed with automatic weapons”. The order referred to the types of weapons used: a PM pistol and Kalashnikov sub-machine guns of 7.62 mm and 5.45 mm calibre. The case file was registered as no. 48023. On the same day the Deputy Prosecutor of Chechnya set up an investigative group of 14 officers from the prosecutor's offices of the Naurskiy District and Grozny, and from the military prosecutor's offices and the Ministry of the Interior.
76. On 4 June 2003 I., the first applicant's son, was granted victim status in the proceedings. On 7 June 2003 M.B., the first applicant's brother, was also granted victim status. In July 2003 the relatives of T.I. were granted victim status in the proceedings. In April and July 2005 relatives of A.G. were recognised as victims.
77. On 15 and 28 December 2005 the investigating body issued orders to grant victim status to the second applicant. They were forwarded to her place of residence in Kalinovskaya by mail, and were not countersigned by her.
78. The documents submitted by the Government include a number of prosecutors' orders to extend the term of the investigation, and to adjourn and reopen the proceedings. These orders mention some investigative steps, such as information requests, forensic and fingerprint experts' reports, and the records of the questioning of witnesses and victims. They also refer to a certain “directive of the Regional Operative Headquarters” (“директива РОШ”). The Government did not submit copies of these documents and no further details of these measures have been made available to the Court.
79. Between 21 May 2003 and 9 December 2005 the investigation was adjourned four times owing to the failure to identify the culprits. Each time it was reopened by a supervising prosecutor on the ground that the investigation had not been carried out in full. The last order to reopen the proceedings is dated 9 December 2005.
80. The persons who had been granted victim status were informed of the decisions to adjourn and reopen the investigation.
81. In July 2004 an investigator from the Chechnya Prosecutor's Office ordered an inquiry into these allegations further to information provided by the Representative of the Russian Federation at the Court.
82. The investigators questioned the second applicant, the local policeman, an officer of the District Prosecutor's Office, guards and the second applicant's relatives. They confirmed that in May 2004 there had been a passport check in Kalinovskaya, during which the second applicant had been asked questions about the presence of illegal items, including weapons, in her house. The witnesses stated that the second applicant had not been subjected to any threats or pressure. The documents also confirm that after the prosecutor's office had been instructed to investigate the complaint of harassment, a number of questions put to the second applicant and her relatives concerned her application to the Court. The second applicant stated that she had not received any threats after applying to the Court.
83. Between July 2004 and 15 December 2005 four orders not to open a criminal investigation into the second applicant's complaints of harassment were issued, each time being quashed by the supervising prosecutor. The last document issued on 15 December 2005 by the Deputy Prosecutor of Chechnya ordered the investigators from that office to carry out an additional inquiry and to question the second applicant'
84. The detention centre in Chernokozovo, where the first applicant was detained, received extensive attention from various human-rights institutions, including the European Committee for the Prevention of Torture (CPT), following allegations of severe ill-treatment of detainees. On 4 March 2000 the head of the CPT delegation, Mr Hajek, issued a statement to the Russian officials at the end of the visit to the North Caucasian region of the Russian Federation. The statement said, inter alia, in relation to the visit to Chernokozovo:
“... the information gathered by the delegation strongly indicates that many persons detained at Chernokozovo were physically ill-treated in the establishment during the period December 1999 to early February 2000. In different locations, the delegation has interviewed individually and in private a considerable number of persons who were held at Chernokozovo during that period. A clear pattern of physical ill-treatment of prisoners by custodial staff emerged. The ill-treatment alleged consisted essentially of kicks, punches and truncheon blows to various parts of the body (excluding the face). The ill-treatment was said to have been inflicted principally in the central corridor of the detention facility, usually when prisoners were taken to an investigator's room for questioning or when they were returned to their cells after such questioning; apparently, prisoners were also on occasion physically ill-treated in the investigators' rooms. Investigators were said to have been fully aware of the ill-treatment being inflicted, and some prisoners affirmed that it was inflicted at their instigation. In certain cases, the delegation has gathered medical evidence which is consistent with the allegations of ill-treatment made by the prisoners concerned.”
85. On 10 July 2001 the CPT issued a public statement concerning the Chechen Republic, under Article 10 § 2 of the European Convention for the Prevention of Torture and Inhuman or Degrading Treatment or Punishment. This step was prompted by the Russian authorities' failure to cooperate with the CPT in relation to two issues: (i) the carrying out of a thorough and independent inquiry into the events in the detention facility at Chernokozovo during the period from December 1999 to early February 2000; and (ii) action taken to uncover and prosecute cases of ill-treatment of persons deprived of their liberty in the Chechen Republic in the course of the current conflict. The statement said, in particular:
“I. The information gathered by the CPT during its visits to the North Caucasian region in late February/early March and in April 2000 strongly indicated that many persons were physically ill-treated in a detention facility at Chernokozovo during the period December 1999 to early February 2000. Ever since the beginning of March 2000, the CPT has been urging the Russian authorities to carry out a thorough and independent inquiry into events at this detention facility during that period. To date, an inquiry of the kind requested by the CPT has not been carried out and the Russian authorities have now made it clear that they have no intention of organising such an inquiry. A particularly disturbing aspect of the Russian authorities' current position is their contention that no facilities intended for accommodating detainees were established by public authorities in the area of Chernokozovo during the period referred to by the CPT.
It is an indisputable fact that a detention facility operated at Chernokozovo during the period December 1999 to early February 2000, prior to the formal setting up in that village of a pre-trial establishment (SIZO no. 2) by a Ministry of Justice Order dated 8 February 2000. The CPT's delegation interviewed many persons who stated that they had been held in a detention facility at Chernokozovo during that period. Numerous Russian officials (prosecutors, investigators, custodial staff) met by the delegation confirmed that the establishment designated as from 8 February 2000 as SIZO no. 2 had prior to that date been used as a detention facility. The CPT is in possession of a copy of the medical journal of the establishment covering the period 8 November 1999 to 12 February 2000, in which the day by day arrival of detainees (and any injuries they bore) was recorded; the staff who completed that journal referred to the establishment first as an 'IVS' (temporary detention facility) and at a later stage as a 'temporary reception and distribution centre'. The Russian authorities have themselves, in earlier correspondence, provided to the CPT written statements signed by officers attesting to the fact that they worked in the detention facility during the period December 1999 to early February 2000 as well as written statements signed by persons who certified that they were held at Chernokozovo during that period.
The Russian authorities' contention that no detention facilities were established by public authorities at Chernokozovo during the period in question (and that, as a result, an inquiry of the kind requested can serve no purpose) is clearly untenable and constitutes a failure to cooperate with the CPT.”
86. On 10 July 2003 the CPT issued a second public statement in relation to Chechnya. It was prompted by allegations of continued recourse to torture and other forms of ill-treatment by members of the law-enforcement agencies and federal forces operating in the Chechen Republic. It also described the action taken to bring to justice those responsible for ill-treatment as slow and ultimately ineffective.
87. Presidential Decree no. 1815 of 2 November 1993 on measures aimed at prevention of vagrancy and begging provided for the reorganisation of the system of “reception and distribution centres” for persons detained by the bodies of the Ministry of the Interior for vagrancy and begging into centres of social rehabilitation for such persons. Under the Decree, persons could be placed in such centres on the order of a prosecutor for a period of up to ten days.
88. Article 161 of the Code of Criminal Procedure (CCP) prohibits the disclosure of information from the preliminary investigation file. Under part 3 of the Article, information from the investigation file may be divulged only with the permission of a prosecutor or investigator and only in so far as it does not infringe the rights and lawful interests of the participants in the criminal proceedings or prejudice the investigation. Divulging information about the private lives of participants in criminal proceedings without their permission is prohibited.
VIOLATED_ARTICLES: 13
2
3
5
VIOLATED_PARAGRAPHS: 2-1
5-1
NON_VIOLATED_ARTICLES: 3
34
38
